DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 2/8/2021 have been fully considered but they are not persuasive or are moot. 
Applicant argues on pages 17-18 that the rejection fails to address the limitations related to superimposing signal sources in slices sliced in a particular direction. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies Westerhoff et al. (US20160345925, hereafter Westerhoff) to disclose these limitations in the claim. Accordingly this argument is moot.
Applicant argues on pages 18-20 that the rejection fails to address the limitations related to the arrangement of the images on the display screen. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies Westerhoff et al. (US20160345925, hereafter Westerhoff) to disclose these limitations in the claim. Accordingly this argument is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 19-23, 25-27, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 19, claim 19 recites “each separate sliced biological tomographic image of the plurality of sliced tomographic images”. It is unclear what is meant by this limitation in the claim. How does each “separate” sliced image differ from “each” sliced image? Is this referring to specific slices? If so, which ones? Clarification is required. For examination purposes, a reference disclosing a plurality of sliced tomographic images with at least 3 orthogonal views with will be interpreted as meeting the limitations in this claim.

Regarding claim 22, claim 22 recites the limitation “the display control unit is further configured perform control to arrange and display” in lines 3-4. This limitation does not make grammatical sense so it is unclear what the claim is attempting to require. Is this intended to recite that the display control is further configured “to perform controls” or “to perform and control”? Something else? Clarification is required. For examination purposes a reference disclosing a display which displays images in the described manner will be interpreted as meeting these limitations in the claims.

Regarding claim 23, claim 23 recites the limitation “when the plurality of sliced biological tomographic images are divided into groups having a predetermined number 

Regarding claim 23, claim 23 recites the limitation “wherein when the plurality of sliced biological tomographic images are divided into groups that each include a particular quantity of sliced biological tomographic images that are sliced in the particular direction, the particular sliced biological tomographic image is included in a particular group having a largest sum of quantities of superimposed signal sources corresponding to the sliced biological tomographic images included in the particular group, of sums of quantities of superimposed signal sources corresponding to each of the groups”. It is unclear what this limitation is attempting to require because it is unclear what each limitation is modify. What is “of sums of quantities of superimposed signal sources corresponding to each of the groups” modifying? What is “largest sum of quantities of superimposed signal sources corresponding to the sliced biological tomographic images included in the particular group” modifying? The particular group that the particular sliced biological tomographic image is included in? Wouldn’t that group automatically have the largest sum of signals in the corresponding to the group since they are in the group? Is this requiring that the image by sorted based on measured activity in different areas. Clarification is required. For examination purposes, 

Regarding claim 25, claim 25 recites the limitation “the display control unit does not display” in line 2. Did the Applicant intend to recite that the display unit is configured to never display the recited image? Does this mean that the recited image can never be displayed or that there are display configurations where the recited image is not displayed? Clarification is required. For examination purposes, this limitation will be interpreted as requiring that the apparatus be configured to perform these steps similar to the language in claim 1 and that there are display configurations where the recited image is not displayed.

Regarding claim 26, claim 26 recites the limitation “the display control unit is configured to perform control to display” in lines 3-4. This limitation does not make grammatical sense so it is unclear what the claim is attempting to require. Is this intended to recite that the display control is further configured “to perform controls” or “to perform and control”? Something else? Clarification is required. For examination purposes a reference disclosing a display which displays images in the described manner will be interpreted as meeting these limitations in the claims.

Regarding claim 27, claim 27 recites the limitation “the display control unit is configured to perform control to display” in line 3. This limitation does not make grammatical sense so it is unclear what the claim is attempting to require. Is this 

Regarding claim 36, claim 36 recites the limitation “performing control to arrange and display” in line 3. This limitation does not make grammatical sense so it is unclear what the claim is attempting to require. Is this intended to recite “performing controls” or “performing and controlling”? Something else? Clarification is required. For examination purposes a reference disclosing a display which displays images in the described manner will be interpreted as meeting these limitations in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 19, 24-25, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US20090287271, hereafter Blum) in view of Westerhoff et al. (US20160345925, hereafter Westerhoff).
Regarding claim 1, Blum discloses an information processing apparatus (Blum, Para 2; “The present invention relates to a 3-D programming environment, e.g., usable for an electrical stimulation system for one or more physiologic areas, such as neural, cardiac or one or more other areas of a mammalian body, such as a human or other animal.”), comprising:
a display control unit (Blum, Para 16; “In an example embodiment of the present invention, a system and method may provide a graphical user interface (GUI) display on a user interface machine in which a user may view the generated VOAs.”) configured to perform control to
display, in a region of an analysis screen displayed by a display device (Blum, Para 17; “to analyze received information; and/or to store information for clinician review.”), one or more signal sources in a superimposed on a plurality images manner on a plurality of images(Blum, Para 17; “to obtain microelectrode recording (MER) data and incorporate the MER data into the 3-D rendition of the one or more substructures of the patient's brain”) (Blum, Para 159; “for a suggested parameter set, the system may display the estimated VOA corresponding to the parameter set overlaid on the target VOA”), each signal source corresponding to a part of biological data indicating a temporal change of a biological signal (Blum, Para 375; “the physiological sensors of or coupled to the clinician programmer system may include, e.g., a brain activity sensor (e.g., one or more electrodes configured to detect brain activity, etc.), an EEG sensor, a cardiac sensor (e.g., one or more sensors configured to detect a depolarization, or other information, of the heart, etc.), a pressure sensor (e.g., a blood pressure, etc.), a respiration sensor (e.g., a tidal volume sensor, etc.), an impedance sensor (thoracic impedance, etc.), an activity sensor (e.g., an accelerometer or other activity, posture, sleep, or other sensor configured to receive information about the level or state of activity of the patient), and/or other physiological sensor configured to sense or receive physiological or other information from the patient”), and
display, in a display region of a display screen of a display device, two or more images of the plurality images (Blum, Para 134; “the system is configured to display one or more coronal, sagittal, or axial slices of the patient's brain, or of a representation of the patient's brain (e.g., a model, a stretched or deformed brain atlas, or other representation)”),
 wherein the two or more images include a particular image, of the plurality of images that is displayed in the display region in accordance with a particular condition (Blum, Para 17; “Example embodiments of the present invention provide a clinician programmer system configured to import one or more medical images of a patient (e.g., […] CT image”).
Blum does not clearly and explicitly disclose wherein the images are slices biological tomographic images and wherein the two or more sliced biological tomographic images are arranged in a certain direction in the display region of the display screen and wherein other sliced biological tomographic images of the two or more sliced biological tomographic images in the certain direction in relation to the 
In an analogous system for medical imaging display field of endeavor Westerhoff discloses wherein two or more sliced biological tomographic images are arranged in a certain direction in a display region of a display screen and wherein other sliced biological tomographic images of the two or more sliced biological tomographic images in the certain direction in relation to a particular sliced biological tomographic image of the two or more sliced biological tomographic images in the display region of the display screen (Westerhoff, Para 207; “the order of images within an image set is an important aspect. It determines how images are shown when the user browses through the image set or how images are distributed into the tiles of a tiled viewer. In one embodiment of the present invention, in order to specify image sorting, the image set rules can contain an ordered list of sorting criteria. All images that are matched by a rule are sorted according to those criteria.”) (Westerhoff, Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum wherein the images are sliced biological tomographic images and wherein two or more sliced biological tomographic images are arranged in a certain direction in the display region of the display screen and wherein other sliced biological tomographic images of the two or more sliced biological tomographic images in the certain direction in relation to the particular sliced biological tomographic image in the display region of the display screen in order to (Westerhoff, Para 9).

Regarding claim 19, Blum as modified by Westerhoff above discloses all of the elements of claim 1 as discussed above.
Blum as modified by Westerhoff above further discloses wherein each separate sliced biological tomographic image of the plurality of sliced biological tomographic images includes
a first tomographic image which is a cross section of the separate sliced biological tomographic image in a first direction,
a second tomographic image which is a cross section of the separate sliced biological tomographic image in a second direction orthogonal to the first direction, and 
a third tomographic image which is a cross section of the separate sliced biological tomographic image in a third direction orthogonal to the first direction and the second direction (Blum, Para 134; “the system is configured to display one or more coronal, sagittal, or axial slices of the patient's brain, or of a representation of the patient's brain (e.g., a model, a stretched or deformed brain atlas, or other representation)”) (Blum, Fig 3a-3f; showing this).


Regarding claim 24, Blum as modified by Westerhoff above discloses all of the elements of claim 20 as discussed above.
(Blum, Para 61; “taking, receiving, or importing one or more images (e.g., CT, MR, etc.) of the patient, including one or more possible areas of intervention. In certain example embodiments of the present invention, the system is configured to generate and display a 3-D model of one or more areas of the patient, e.g., using the one or more images, or an existing 3-D model can be adapted to fit the one or more areas of the patient, e.g., using the one or more images.”).

Regarding claim 25, Blum as modified by Westerhoff above discloses all of the elements of claim 1 as discussed above.
Blum as modified by Westerhoff above further discloses wherein the display control unit is configured to not display, in the display region of the display screen, one or more sliced biological tomographic images, of the plurality of sliced biological tomographic images on which no signal source is superimposed (Blum, Para 17; “to obtain microelectrode recording (MER) data and incorporate the MER data into the 3-D rendition of the one or more substructures of the patient's brain”).
Blum as modified by Westerhoff above is interpreted as disclosing this limitation in the claim because at at least one point in a time there is not a tomographic image displayed without a superimposed signal source.

Regarding claim 29, Blum discloses an information processing method (Blum, Para 2; “The present invention relates to a 3-D programming environment, e.g., usable for an electrical stimulation system for one or more physiologic areas, such as neural, cardiac or one or more other areas of a mammalian body, such as a human or other animal.”), the method comprising:
performing control to
display, in a region of an analysis screen displayed by a display device (Blum, Para 17; “to analyze received information; and/or to store information for clinician review.”),  on or more signal sources in a superimposed manner (Blum, Para 17; “to obtain microelectrode recording (MER) data and incorporate the MER data into the 3-D rendition of the one or more substructures of the patient's brain”) (Blum, Para 159; “for a suggested parameter set, the system may display the estimated VOA corresponding to the parameter set overlaid on the target VOA”) on a plurality of images (Blum, Para 17; “Example embodiments of the present invention provide a clinician programmer system configured to import one or more medical images of a patient (e.g., […] CT image”), each signal source corresponding to a part of biological data indicating a temporal change of a biological signal (Blum, Para 375; “the physiological sensors of or coupled to the clinician programmer system may include, e.g., a brain activity sensor (e.g., one or more electrodes configured to detect brain activity, etc.), an EEG sensor, a cardiac sensor (e.g., one or more sensors configured to detect a depolarization, or other information, of the heart, etc.), a pressure sensor (e.g., a blood pressure, etc.), a respiration sensor (e.g., a tidal volume sensor, etc.), an impedance sensor (thoracic impedance, etc.), an activity sensor (e.g., an accelerometer or other activity, posture, sleep, or other sensor configured to receive information about the level or state of activity of the patient), and/or other physiological sensor configured to sense or receive physiological or other information from the patient”), and
display, in a display region of a display screen of a display device, two or more images of the plurality of images (Blum, Para 17; “Example embodiments of the present invention provide a clinician programmer system configured to import one or more medical images of a patient (e.g., […] CT image”),
wherein the two or more images include a particular image, of the plurality of images that is displayed in the display region in accordance with a particular condition (Blum, Para 17; “Example embodiments of the present invention provide a clinician programmer system configured to import one or more medical images of a patient (e.g., […] CT image”).
Blum does not clearly and explicitly disclose wherein the images are sliced biological tomographic images and wherein the two or more sliced biological tomographic images are arranged in a certain direction in the display region of the display screen and wherein other sliced biological tomographic images of the two or more sliced biological tomographic images in the certain direction in relation to the particular sliced biological tomographic image in the display region of the display screen.
In an analogous system for medical imaging display field of endeavor Westerhoff discloses wherein two or more sliced biological tomographic images are arranged in a certain direction in a display region of a display screen and wherein other sliced (Westerhoff, Para 207; “the order of images within an image set is an important aspect. It determines how images are shown when the user browses through the image set or how images are distributed into the tiles of a tiled viewer. In one embodiment of the present invention, in order to specify image sorting, the image set rules can contain an ordered list of sorting criteria. All images that are matched by a rule are sorted according to those criteria.”) (Westerhoff, Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum wherein the images are sliced biological tomographic images and wherein two or more sliced biological tomographic images are arranged in a certain direction in the display region of the display screen and wherein other sliced biological tomographic images of the two or more sliced biological tomographic images in the certain direction in relation to the particular sliced biological tomographic image in the display region of the display screen in order to optimize the display of information for diagnosis as taught by Westerhoff (Westerhoff, Para 9).

Regarding claim 30, Blum discloses a non-transitory computer-readable medium including programmed instructions that cause a computer to execute a method (Blum, Para 2; “The present invention relates to a 3-D programming environment, e.g., usable for an electrical stimulation system for one or more physiologic areas, such as neural, cardiac or one or more other areas of a mammalian body, such as a human or other animal.”), the method comprising:
performing control to
display, in a region of an analysis screen displayed by a display device (Blum, Para 17; “to analyze received information; and/or to store information for clinician review.”),  on or more signal sources in a superimposed manner (Blum, Para 17; “to obtain microelectrode recording (MER) data and incorporate the MER data into the 3-D rendition of the one or more substructures of the patient's brain”) (Blum, Para 159; “for a suggested parameter set, the system may display the estimated VOA corresponding to the parameter set overlaid on the target VOA”) on a plurality of images (Blum, Para 17; “Example embodiments of the present invention provide a clinician programmer system configured to import one or more medical images of a patient (e.g., […] CT image”), each signal source corresponding to a part of biological data indicating a temporal change of a biological signal (Blum, Para 375; “the physiological sensors of or coupled to the clinician programmer system may include, e.g., a brain activity sensor (e.g., one or more electrodes configured to detect brain activity, etc.), an EEG sensor, a cardiac sensor (e.g., one or more sensors configured to detect a depolarization, or other information, of the heart, etc.), a pressure sensor (e.g., a blood pressure, etc.), a respiration sensor (e.g., a tidal volume sensor, etc.), an impedance sensor (thoracic impedance, etc.), an activity sensor (e.g., an accelerometer or other activity, posture, sleep, or other sensor configured to receive information about the level or state of activity of the patient), and/or other physiological sensor configured to sense or receive physiological or other information from the patient”), and
display, in a display region of a display screen of a display device, two or more images of the images (Blum, Para 17; “Example embodiments of the present invention provide a clinician programmer system configured to import one or more medical images of a patient (e.g., […] CT image”),
wherein the two images include a particular image, of the plurality of images that is displayed in the display region in accordance with a particular condition (Blum, Para 17; “Example embodiments of the present invention provide a clinician programmer system configured to import one or more medical images of a patient (e.g., […] CT image”).
Blum does not clearly and explicitly disclose wherein the images are sliced biological tomographic images and wherein two or more sliced biological tomographic images are arranged in a certain direction in the display region of the display screen and wherein other sliced biological tomographic images of the two or more sliced biological tomographic images in the certain direction in relation to the particular sliced biological tomographic image in the display region of the display screen.
In an analogous system for medical imaging display field of endeavor Westerhoff discloses wherein two or more sliced biological tomographic images are arranged in a certain direction in a display region of a display screen and wherein other sliced biological tomographic images of the two or more sliced biological tomographic images in the certain direction in relation to a particular sliced biological tomographic image of the two or more sliced biological tomographic images in the display region of the display (Westerhoff, Para 207; “the order of images within an image set is an important aspect. It determines how images are shown when the user browses through the image set or how images are distributed into the tiles of a tiled viewer. In one embodiment of the present invention, in order to specify image sorting, the image set rules can contain an ordered list of sorting criteria. All images that are matched by a rule are sorted according to those criteria.”) (Westerhoff, Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum wherein the images are sliced biological tomographic images and wherein two or more sliced biological tomographic images are arranged in a certain direction in the display region of the display screen and wherein other sliced biological tomographic images of the two or more sliced biological tomographic images in the certain direction in relation to the particular sliced biological tomographic image in the display region of the display screen in order to optimize the display of information for diagnosis as taught by Westerhoff (Westerhoff, Para 9).

Claims 18, 20-23, 26-28, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Blum and Westerhoff as applied to claims 1, 19, and 29-30 above, and in further view of deCharms (US20140316248).
Regarding claim 18, Blum as modified by Westerhoff above discloses all of the elements of claim 1 as discussed above.

In an analogous brain activity monitoring field of endeavor deCharms discloses displaying slices of different sliced biological tomographic images side by side in a lateral direction (deCharms, Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff above wherein the certain direction is a lateral diction in the display region of the display screen in order to allow a user to more easily and accurately select a region of interest as taught by deCharms (deCharms, Para 352).

Regarding claim 20, Blum as modified by Westerhoff above discloses all of the elements of claim 1 as discussed above.
Blum does not clearly and explicitly disclose wherein the particular sliced biological tomographic image has a largest quantity of superimposed of signal sources among the plurality of sliced biological tomographic images.
However, Westerhoff discloses sorting a display of a plurality of images based on a sorting criteria important to the user (Westerhoff, Para 207; “the order of images within an image set is an important aspect. It determines how images are shown when the user browses through the image set or how images are distributed into the tiles of a tiled viewer. In one embodiment of the present invention, in order to specify image sorting, the image set rules can contain an ordered list of sorting criteria. All images that are matched by a rule are sorted according to those criteria.”) (Westerhoff, Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum wherein the particular sliced biological tomographic image has the largest quantity of a sorting criteria important to the user among the plurality of sliced biological tomographic images in order to optimize the display of information for diagnosis as taught by Westerhoff (Westerhoff, Para 9).
Blum as modified by Westerhoff above does not disclose wherein the sorting criteria is a quantity of superimposed signals.
In an analogous brain activity monitoring field of endeavor deCharms discloses wherein a quantity of superimposed signals is an important criteria for image analysis (DeCharms, Para 186-187; “By first identifying what exercises are most effective for a selected localized portion of a given subject's brain, the localized activation provided by the present invention is enhanced. […] levels and patterns of physiological activation can be measured within regions of interest”) (Decharms, Para 220; “A number of issues may be explained including: that the goal of diagnosis is to measure activity in their brain while they perform certain behaviors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff above wherein the sorting criteria is a quantity of superimposed signals in order to allow for diagnosis and analysis of conditions and exercises associated with brain activity as taught by DeCharms (DeCharms, Para 49-50 and 220-222).

Regarding claim 21, Blum as modified by Westerhoff and deCharms above discloses all of the elements of claim 20 as discussed above.
Blum does not clearly and explicitly disclose wherein the particular condition is to display a sliced biological tomographic image having the largest quantity of superimposed signal sources among the plurality of sliced biological images at a central portion of the display region of the display screen such that the particular sliced biological tomographic image is displayed at the central portion of the display region of the display screen in accordance with the particular condition.
However, Westerhoff discloses sorting a display of a plurality of images on a central portion of a display screen based on a sorting criteria important to the user (Westerhoff, Para 207; “the order of images within an image set is an important aspect. It determines how images are shown when the user browses through the image set or how images are distributed into the tiles of a tiled viewer. In one embodiment of the present invention, in order to specify image sorting, the image set rules can contain an ordered list of sorting criteria. All images that are matched by a rule are sorted according to those criteria.”) (Westerhoff, Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum wherein the particular sliced biological tomographic image has the largest quantity of a sorting criteria important to the user among the plurality of sliced biological tomographic images in order to optimize the display of information for diagnosis as taught by Westerhoff (Westerhoff, Para 9).

In an analogous brain activity monitoring field of endeavor deCharms discloses wherein a quantity of superimposed signals is an important criteria for image analysis (DeCharms, Para 186-187; “By first identifying what exercises are most effective for a selected localized portion of a given subject's brain, the localized activation provided by the present invention is enhanced. […] levels and patterns of physiological activation can be measured within regions of interest”) (Decharms, Para 220; “A number of issues may be explained including: that the goal of diagnosis is to measure activity in their brain while they perform certain behaviors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff and deCharms above wherein the sorting criteria is a quantity of superimposed signals in order to allow for diagnosis and analysis of conditions and exercises associated with brain activity as taught by DeCharms (DeCharms, Para 49-50 and 220-222).
Blum as modified by Westerhoff and deCharms above is interpreted as disclosing these limitations in the claim because Blum is modified by Westerhoff to display the images sorted according to a criteria important to a user and is modified by deCharms to have that criteria by the signal activity.

Regarding claim 22, Blum as modified by Westerhoff and deCharms above discloses all of the elements of claim 21 as discussed above.

However, Westerhoff discloses sorting a display of a plurality of images on a central portion of a display screen based on a sorting criteria important to the user (Westerhoff, Para 207; “the order of images within an image set is an important aspect. It determines how images are shown when the user browses through the image set or how images are distributed into the tiles of a tiled viewer. In one embodiment of the present invention, in order to specify image sorting, the image set rules can contain an ordered list of sorting criteria. All images that are matched by a rule are sorted according to those criteria.”) (Westerhoff, Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum wherein the particular sliced biological tomographic image has the largest quantity of a sorting criteria important to the user among the plurality of sliced biological tomographic images in order to optimize the display of information for diagnosis as taught by Westerhoff (Westerhoff, Para 9).
Blum does not disclose wherein the sorting criteria is a quantity of superimposed signals.
(DeCharms, Para 186-187; “By first identifying what exercises are most effective for a selected localized portion of a given subject's brain, the localized activation provided by the present invention is enhanced. […] levels and patterns of physiological activation can be measured within regions of interest”) (Decharms, Para 220; “A number of issues may be explained including: that the goal of diagnosis is to measure activity in their brain while they perform certain behaviors”) (DeCharms, Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff and deCharms above wherein the sorting criteria is a quantity of superimposed signals and wherein the biological tomographic images are arranged laterally on the display in order to allow for diagnosis and analysis of conditions and exercises associated with brain activity as taught by DeCharms (DeCharms, Para 49-50 and 220-222).
Blum as modified by Westerhoff and deCharms above is interpreted as disclosing these limitations in the claim because Blum is modified by Westerhoff to display the images sorted according to a criteria important to a user and is modified by deCharms to have that criteria by the signal activity.

Regarding claim 23, Blum as modified by Westerhoff above discloses all of the elements of claim 1 as discussed above.

In an analogous brain activity monitoring field of endeavor deCharms discloses wherein a plurality of sliced biological tomographic images are divided into groups based on measured activity patterns (deCharms, Para 505; “This invention may be used to decode neural representations. In order to accomplish this, activity patterns are associated with cognitive processes. Then, when an activity pattern is measured, this serves as an index into the likelihood of the presence or the magnitude of a cognitive process that is taking place”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff above wherein when the plurality of sliced biological tomographic images are divided into groups that each include a particular quantity of sliced biological tomographic images that are sliced in the particular direction, the particular sliced biological tomographic image is included in a particular group having a largest sum of quantities of superimposed signal sources corresponding to the sliced biological tomographic images included in the particular group, of sums of quantities of superimposed signal sources (deCharms, Para 505).
Blum as modified by Westerhoff and deCharms above is interpreted as disclosing the limitations in this claim as best understood by the Examiner in view of the clarity issues outlined in the 112b rejection above.

Regarding claim 26, Blum as modified by Westerhoff above discloses all of the elements of claim 1 as discussed above.
Blum as modified by Westerhoff above does not disclose wherein the display control unit is configured to perform control to display information indicating a quantity of superimposed signal sources together with a corresponding sliced biological tomographic image, of the two or more sliced biological tomographic images displayed in the display region.
In an analogous brain activity monitoring field of endeavor deCharms discloses wherein a display control unit performs control to display information indicating a number of signal sources together with a corresponding biological tomographic image (deCharms, Para 307; “activity metrics are computed for this selected area or volume, and results may be displayed substantially immediately”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff above wherein the display control unit is configured to perform control to display information indicating a quantity of superimposed signal sources together with a corresponding (deCharms, Para 315-316).
Blum as modified by Westerhoff and deCharms above is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity issues outlined in the 112b rejection above.

Regarding claim 27, Blum as modified by Westerhoff above discloses all of the elements of claim 1 as discussed above.
Blum as modified by Westerhoff above does not clearly and explicitly disclose wherein the display control unit is configured to perform control to display information indicating a tomographic position of a separate sliced biological tomographic image of the two or more of sliced biological tomographic images displayed in the display region.
In an analogous brain activity monitoring field of endeavor deCharms discloses wherein a display control unit performs control to display information indicating a tomographic position of a biological image displayed (deCharms, Para 307; “providing a spatial readout of the location in standard coordinate space of a given location in the brain of a subject selected by the device operator on a screen display”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff above wherein the display control unit is configured to perform control to display information indicating a tomographic position of a separate sliced biological tomographic image of the two or more of sliced biological tomographic images displayed in the display region (deCharms, Para 352).

Regarding claim 28, Blum as modified by Westerhoff above discloses all of the elements of claim 19 as discussed above.
Blum as modified by Westerhoff above further discloses wherein the first tomographic image, the second tomographic image, and the third tomographic image are images of an axial view, a sagittal view, and a coronal view, respectively (Blum, Para 134; “In an example embodiment of the present invention, the system is configured to display one or more coronal, sagittal, or axial slices of the patient's brain, or of a representation of the patient's brain (e.g., a model, a stretched or deformed brain atlas, or other representation)”).
Blum does not clearly and explicitly disclose displaying the axial view, sagittal view, and coronal views in a vertical direction in the display region of the display screen, and slices of different sliced biological tomographic images are displayed side by side in a lateral direction.
However, Westerhoff further discloses displaying an axial view, a sagittal view, and a coronal view in a vertical direction in a display region of a display screen (Westerhoff, Figure 11) (Westerhoff, Para 171; “three orthogonal cross sections in the three other viewports in the left half of the screen”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff above to include displaying the axial view, sagittal view, and coronal views in a vertical direction (Westerhoff, Para 9).

Regarding claim 31, Blum as modified by Westerhoff above discloses all of the elements of claim 29 as discussed above.
Blum as modified by Westerhoff above does not clearly and explicitly disclose displaying slices of different sliced biological tomographic images side by side in a lateral direction.	In an analogous brain activity monitoring field of endeavor deCharms discloses displaying slices of different sliced biological tomographic images side by side in a lateral direction (deCharms, Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff above to include displaying slices of different sliced biological tomographic images side by side in a lateral direction in order to allow a user to more easily and accurately select a region of interest as taught by deCharms (deCharms, Para 352).
Blum does not clearly and explicitly disclose wherein the particular sliced biological tomographic image has a largest quantity of superimposed of signal sources among the plurality of sliced biological tomographic images.
However, Westerhoff discloses sorting a display of a plurality of images based on a sorting criteria important to the user (Westerhoff, Para 207; “the order of images within an image set is an important aspect. It determines how images are shown when the user browses through the image set or how images are distributed into the tiles of a tiled viewer. In one embodiment of the present invention, in order to specify image sorting, the image set rules can contain an ordered list of sorting criteria. All images that are matched by a rule are sorted according to those criteria.”) (Westerhoff, Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum wherein the particular sliced biological tomographic image has the largest quantity of a sorting criteria important to the user among the plurality of sliced biological tomographic images in order to optimize the display of information for diagnosis as taught by Westerhoff (Westerhoff, Para 9).
Blum as modified by Westerhoff above does not disclose wherein the sorting criteria is a quantity of superimposed signals.
In an analogous brain activity monitoring field of endeavor deCharms discloses wherein a quantity of superimposed signals is an important criteria for image analysis (DeCharms, Para 186-187; “By first identifying what exercises are most effective for a selected localized portion of a given subject's brain, the localized activation provided by the present invention is enhanced. […] levels and patterns of physiological activation can be measured within regions of interest”) (Decharms, Para 220; “A number of issues may be explained including: that the goal of diagnosis is to measure activity in their brain while they perform certain behaviors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff above wherein the sorting criteria is a quantity of superimposed signals in order to allow for (DeCharms, Para 49-50 and 220-222).

Regarding claim 32, Blum as modified by Westerhoff and deCharms above discloses all of the elements of claim 31 as discussed above.
Blum does not clearly and explicitly disclose wherein the particular condition is to display a sliced biological tomographic image having the largest quantity of superimposed signal sources among the plurality of sliced biological images at a central portion of the display region of the display screen such that the particular sliced biological tomographic image is displayed at the central portion of the display region of the display screen in accordance with the particular condition.
However, Westerhoff discloses sorting a display of a plurality of images on a central portion of a display screen based on a sorting criteria important to the user (Westerhoff, Para 207; “the order of images within an image set is an important aspect. It determines how images are shown when the user browses through the image set or how images are distributed into the tiles of a tiled viewer. In one embodiment of the present invention, in order to specify image sorting, the image set rules can contain an ordered list of sorting criteria. All images that are matched by a rule are sorted according to those criteria.”) (Westerhoff, Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum wherein the particular sliced biological tomographic image has the largest quantity of a sorting criteria important to (Westerhoff, Para 9).
Blum does not disclose wherein the sorting criteria is a quantity of superimposed signals.
In an analogous brain activity monitoring field of endeavor deCharms discloses wherein a quantity of superimposed signals is an important criteria for image analysis (DeCharms, Para 186-187; “By first identifying what exercises are most effective for a selected localized portion of a given subject's brain, the localized activation provided by the present invention is enhanced. […] levels and patterns of physiological activation can be measured within regions of interest”) (Decharms, Para 220; “A number of issues may be explained including: that the goal of diagnosis is to measure activity in their brain while they perform certain behaviors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff and deCharms above wherein the sorting criteria is a quantity of superimposed signals in order to allow for diagnosis and analysis of conditions and exercises associated with brain activity as taught by DeCharms (DeCharms, Para 49-50 and 220-222).
Blum as modified by Westerhoff and deCharms above is interpreted as disclosing these limitations in the claim because Blum is modified by Westerhoff to display the images sorted according to a criteria important to a user and is modified by deCharms to have that criteria by the signal activity.

Regarding claim 33, Blum as modified by Westerhoff and deCharms above discloses all of the elements of claim 32 as discussed above.
Blum does not clearly and explicitly disclose arranging and displaying, in the display region of the display screen, the other sliced biological tomographic images of the two or more sliced biological tomographic images such that the other biological tomographic images are arranged in order of layers laterally from the particular sliced biological tomographic image that is displayed at the central portion of the display screen.
However, Westerhoff discloses sorting a display of a plurality of images on a central portion of a display screen based on a sorting criteria important to the user (Westerhoff, Para 207; “the order of images within an image set is an important aspect. It determines how images are shown when the user browses through the image set or how images are distributed into the tiles of a tiled viewer. In one embodiment of the present invention, in order to specify image sorting, the image set rules can contain an ordered list of sorting criteria. All images that are matched by a rule are sorted according to those criteria.”) (Westerhoff, Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum wherein the particular sliced biological tomographic image has the largest quantity of a sorting criteria important to the user among the plurality of sliced biological tomographic images in order to optimize the display of information for diagnosis as taught by Westerhoff (Westerhoff, Para 9).

In an analogous brain activity monitoring field of endeavor deCharms discloses wherein a quantity of superimposed signals is an important criteria for image analysis and the different images are displayed laterally on the screen (DeCharms, Para 186-187; “By first identifying what exercises are most effective for a selected localized portion of a given subject's brain, the localized activation provided by the present invention is enhanced. […] levels and patterns of physiological activation can be measured within regions of interest”) (Decharms, Para 220; “A number of issues may be explained including: that the goal of diagnosis is to measure activity in their brain while they perform certain behaviors”) (DeCharms, Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff and deCharms above wherein the sorting criteria is a quantity of superimposed signals and wherein the biological tomographic images are arranged laterally on the display in order to allow for diagnosis and analysis of conditions and exercises associated with brain activity as taught by DeCharms (DeCharms, Para 49-50 and 220-222).
Blum as modified by Westerhoff and deCharms above is interpreted as disclosing these limitations in the claim because Blum is modified by Westerhoff to display the images sorted according to a criteria important to a user and is modified by deCharms to have that criteria by the signal activity.

Regarding claim 34, Blum as modified by Westerhoff above discloses all of the elements of claim 30 as discussed above.
Blum does not clearly and explicitly disclose wherein the particular sliced biological tomographic image has the largest quantity of superimposed signal sources among the plurality of sliced biological images.
However, Westerhoff discloses sorting a display of a plurality of images on a central portion of a display screen based on a sorting criteria important to the user (Westerhoff, Para 207; “the order of images within an image set is an important aspect. It determines how images are shown when the user browses through the image set or how images are distributed into the tiles of a tiled viewer. In one embodiment of the present invention, in order to specify image sorting, the image set rules can contain an ordered list of sorting criteria. All images that are matched by a rule are sorted according to those criteria.”) (Westerhoff, Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum wherein the particular sliced biological tomographic image has the largest quantity of a sorting criteria important to the user among the plurality of sliced biological tomographic images in order to optimize the display of information for diagnosis as taught by Westerhoff (Westerhoff, Para 9).
Blum does not disclose wherein the sorting criteria is a quantity of superimposed signals.
In an analogous brain activity monitoring field of endeavor deCharms discloses wherein a quantity of superimposed signals is an important criteria for image analysis (DeCharms, Para 186-187; “By first identifying what exercises are most effective for a selected localized portion of a given subject's brain, the localized activation provided by the present invention is enhanced. […] levels and patterns of physiological activation can be measured within regions of interest”) (Decharms, Para 220; “A number of issues may be explained including: that the goal of diagnosis is to measure activity in their brain while they perform certain behaviors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff and deCharms above wherein the sorting criteria is a quantity of superimposed signals in order to allow for diagnosis and analysis of conditions and exercises associated with brain activity as taught by DeCharms (DeCharms, Para 49-50 and 220-222).
Blum as modified by Westerhoff and deCharms above is interpreted as disclosing these limitations in the claim because Blum is modified by Westerhoff to display the images sorted according to a criteria important to a user and is modified by deCharms to have that criteria by the signal activity.

Regarding claim 35, Blum as modified by Westerhoff and deCharms above discloses all of the elements of claim 34 as discussed above.
Blum does not clearly and explicitly disclose wherein the particular condition is to display a sliced biological tomographic image having the largest quantity of superimposed signal sources among the plurality of sliced biological images at a central portion of the display region of the display screen such that the particular sliced 
However, Westerhoff discloses sorting a display of a plurality of images on a central portion of a display screen based on a sorting criteria important to the user (Westerhoff, Para 207; “the order of images within an image set is an important aspect. It determines how images are shown when the user browses through the image set or how images are distributed into the tiles of a tiled viewer. In one embodiment of the present invention, in order to specify image sorting, the image set rules can contain an ordered list of sorting criteria. All images that are matched by a rule are sorted according to those criteria.”) (Westerhoff, Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum wherein the particular sliced biological tomographic image has the largest quantity of a sorting criteria important to the user among the plurality of sliced biological tomographic images in order to optimize the display of information for diagnosis as taught by Westerhoff (Westerhoff, Para 9).
Blum does not disclose wherein the sorting criteria is a quantity of superimposed signals.
In an analogous brain activity monitoring field of endeavor deCharms discloses wherein a quantity of superimposed signals is an important criteria for image analysis (DeCharms, Para 186-187; “By first identifying what exercises are most effective for a selected localized portion of a given subject's brain, the localized activation provided by the present invention is enhanced. […] levels and patterns of physiological activation can be measured within regions of interest”) (Decharms, Para 220; “A number of issues may be explained including: that the goal of diagnosis is to measure activity in their brain while they perform certain behaviors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff and deCharms above wherein the sorting criteria is a quantity of superimposed signals in order to allow for diagnosis and analysis of conditions and exercises associated with brain activity as taught by DeCharms (DeCharms, Para 49-50 and 220-222).
Blum as modified by Westerhoff and deCharms above is interpreted as disclosing these limitations in the claim because Blum is modified by Westerhoff to display the images sorted according to a criteria important to a user and is modified by deCharms to have that criteria by the signal activity.

Regarding claim 36, Blum as modified by Westerhoff and deCharms above discloses all of the elements of claim 35 as discussed above.
Blum does not clearly and explicitly disclose performing control to arrange and display, in the display region of the display screen, the other sliced biological tomographic images of the two or more sliced biological tomographic images such that the other biological tomographic images are arranged in order of layers laterally from the particular sliced biological tomographic image that is displayed at the central portion of the display screen.
(Westerhoff, Para 207; “the order of images within an image set is an important aspect. It determines how images are shown when the user browses through the image set or how images are distributed into the tiles of a tiled viewer. In one embodiment of the present invention, in order to specify image sorting, the image set rules can contain an ordered list of sorting criteria. All images that are matched by a rule are sorted according to those criteria.”) (Westerhoff, Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum wherein the particular sliced biological tomographic image has the largest quantity of a sorting criteria important to the user among the plurality of sliced biological tomographic images in order to optimize the display of information for diagnosis as taught by Westerhoff (Westerhoff, Para 9).
Blum does not disclose wherein the sorting criteria is a quantity of superimposed signals.
In an analogous brain activity monitoring field of endeavor deCharms discloses wherein a quantity of superimposed signals is an important criteria for image analysis and the different images are displayed laterally on the screen (DeCharms, Para 186-187; “By first identifying what exercises are most effective for a selected localized portion of a given subject's brain, the localized activation provided by the present invention is enhanced. […] levels and patterns of physiological activation can be measured within regions of interest”) (Decharms, Para 220; “A number of issues may be explained including: that the goal of diagnosis is to measure activity in their brain while they perform certain behaviors”) (DeCharms, Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum as modified by Westerhoff and deCharms above wherein the sorting criteria is a quantity of superimposed signals and wherein the biological tomographic images are arranged laterally on the display in order to allow for diagnosis and analysis of conditions and exercises associated with brain activity as taught by DeCharms (DeCharms, Para 49-50 and 220-222).
Blum as modified by Westerhoff and deCharms above is interpreted as disclosing these limitations in the claim because Blum is modified by Westerhoff to display the images sorted according to a criteria important to a user and is modified by deCharms to have that criteria by the signal activity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793